In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-227 CR

____________________


JOHN LEE BERNARD, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court 
Jefferson County, Texas

Trial Cause No. 86034




MEMORANDUM OPINION
	Pursuant to a plea bargain, appellant John Lee Bernard pled guilty to forgery.  The
trial court assessed punishment at two years of confinement in a state jail facility, then
suspended imposition of sentence, placed Bernard on community supervision for five years,
and assessed a $300 fine.  On February 27, 2006, the State filed a motion to revoke Bernard's
community supervision.  Bernard pled "true" to two violations of the terms of the community
supervision order.  The trial court found that Bernard violated the terms of the community
supervision order, revoked Bernard's community supervision, and imposed a sentence of two
years of confinement in a state jail facility. 
	Bernard's appellate counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  On April 26, 2007, we granted an extension of time for appellant to file a pro
se brief.  We received no response from the appellant.
	We reviewed the appellate record, and we agree with counsel's conclusion that no
arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex.
Crim. App. 1991).  We affirm the trial court's judgment. (1)
	AFFIRMED.


                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Submitted on August 21, 2007
Opinion Delivered August 29, 2007
Do not publish

Before McKeithen, C.J., Kreger, and Horton, JJ.
1. Appellant may challenge our decision in this case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.